703 N.W.2d 814 (2005)
PEOPLE v. RURKA.
No. 127978.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 127978, COA: 251315.
On order of the Court, the application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion concerning docket entries, motion for appointment of counsel and motions to remand are DENIED.